Order entered October,.~, 2012




                                             In The




                                     No. 05-12-00948-CR
                                     No. 05-12-00949-CR
                                     No. 05-12-00950-CR

                            RENEISHA A. STEWART, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 4
                                   Dallas County, Texas
               Trial Court Cause Nos. F12-52677-K, F12-54482-K, Fll-54792-K

                                           ORDER

       By letter dated September 18, 2012, the Court notified appellant that her attorney had

filed an Anders brief and that she had the right to file a pro se response. On September 26, 2012,

appellant filed a motion seeking appointment of new counsel. We DENY the motion to appoint

new counsel.

       We GRANT appellant an extension of time to file her pro se response. We ORDER

appellant to file a pro se response by DECEMBER 10, 2012. If appellant does not file her pro

se response by that date, will submit the appeal on the Anders brief alone.

       We DIRECT the Clerk to send a copy of this order, by first-class mail, to Reneisha A.
Stewart, No. 12025414, Dallas County Jail, P.O. Box 660334, Dallas, Texas 75266-0334.



                                                  DAVID L. BRIDGE~"/
                                                  JUSTICE